DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 9, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0246034 Sharma et al., hereinafter “Sharma”, in view of US 2019/0000325 Dedroog et al., hereinafter “Dedroog”.
Regarding claim 1, Sharma discloses a non-transitory computer-readable medium storing instructions (Claim 21 and Para 53), which when executed by one or more processors of a system, causes the system to perform a method (Para 53 and Claim 21), comprising: receiving 3D data representing a vessel segment of a vasculature (Figure 2, element 202 and Para 17 and 19); determining a OD model of the vessel segment based on static fluid simulations of the vessel segment using the 3D data (Para 21 and 22, also see Figure 2, element 206 and Para 16); wherein the OD model includes a respective inductor (See Annotated Figure 4) and a respective pressure source (See annotated Figure 4) for each of a plurality of subsegments of the vessel segment; generating a set of boundary conditions of the vessel segment based on a first vascular system model including the OD model of the vessel segment coupled to a OD model of a remainder of the vasculature (Para 16, 20, and 27 the boundary conditions are generated based on the segmentations of the vessel and the overall vessel tree); and generating a reduced order model of the vessel segment based on transient fluid simulations of the vessel segment using the set of boundary conditions (Para 16 and 22-23; the reduced order model is generated based on flow simulations and the clinician can provide feedback to change the level of modeling of the circulation model), wherein the reduced order model represents flow in the vessel segment in real-time (Para 4 and 51).

    PNG
    media_image1.png
    497
    697
    media_image1.png
    Greyscale

Sharma does not explicitly disclose wherein the OD model includes a respective inductor and a respective pressure source for each of a plurality of subsegments of the vessel segment.
However, Dedroog discloses a lumped parameter model (i.e. 0D model) that models hemodynamic stimulation of the circulatory system (Abstract) and teaches the OD model includes a respective inductor (Figure 4 and Para 66) and a respective pressure source (Figure 4, element 270 and 272) for each of a plurality of subsegments of the vessel segment (Para 66).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have included an inductor and power source as taught by Dedroog, in the invention of Sharma, in order to model the circulation using electrical components in a lumped model (Dedroog; Para 66 and claim 3).
Regarding claim 2, Sharma discloses the set of boundary conditions includes a pressure profile or a flow profile of the vessel segment (Para 6, 23, and 27).
Regarding claim 3, Sharma discloses the vessel segment includes an inlet and a plurality of outlets (See Figure 4 that shoes an inlet from the ascending aorta and a plurality of outlets with the coronary vascular beds, Para 23), and wherein the reduced order model of the vessel segment computes pressure at the plurality of outlets (Para 23 and 32).
Regarding claim 9, Sharma discloses a system (Abstract), comprising: a memory (Para 53) to receive 3D data representing a vessel segment of a vasculature (Figure 2, element 202 and Para 17 and 19); and one or more processors (Para 53 and Claim 21) to determine a OD model of the vessel segment based on static fluid simulations of the vessel segment using the 3D data (Para 21 and 22, also see Figure 2, element 206 and Para 16), wherein the OD model includes a respective inductor (See Annotated Figure 4) and a respective pressure source (See annotated Figure 4) for each of a plurality of subsegments of the vessel segment; generate a set of boundary conditions of the vessel segment based on a first vascular system model including the OD model of the vessel segment coupled to a OD model of a remainder of the vasculature (Para 16, 20, and 27 the boundary conditions are generated based on the segmentations of the vessel and the overall vessel tree), and generate a reduced order model of the vessel segment based on transient fluid simulations of the vessel segment using the set of boundary conditions (Para 16 and 22-23; the reduced order model is generated based on flow simulations and the clinician can provide feedback to change the level of modeling of the circulation model), wherein the reduced order model represents flow in the vessel segment in real-time (Para 4 and 51).
Sharma does not explicitly disclose wherein the OD model includes a respective inductor and a respective pressure source for each of a plurality of subsegments of the vessel segment.
However, Dedroog discloses a lumped parameter model (i.e. 0D model) that models hemodynamic stimulation of the circulatory system (Abstract) and teaches the OD model includes a respective inductor (Figure 4 and Para 66) and a respective pressure source (Figure 4, element 270 and 272) for each of a plurality of subsegments of the vessel segment (Para 66).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have included an inductor and power source as taught by Dedroog, in the invention of Sharma, in order to model the circulation using electrical components in a lumped model (Dedroog; Para 66 and claim 3).
Regarding claim 12, Sharma discloses a medical scanner (Para 17 and 53) to generate the 3D data representing the vessel segment (Para 17).


Claim(s) 4-8, 10-11, and 13-24 are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0246034 Sharma et al., hereinafter “Sharma”, in view of US 2019/0000325 Dedroog et al., hereinafter “Dedroog”, further in view of US 2017/0018081 Taylor et al., hereinafter “Taylor”.
Regarding claim 4, Sharma discloses generating simulated flow data representing flow in the vessel segment based on a second vascular system model including the reduced order model of the vessel segment coupled to the OD model of the remainder of the vasculature (Para 16, blood flow simulations can occur in specific segment and in the entirety of the vessel tree); and adjusting the OD model of the remainder of the vasculature (Para 16, a clinician can adjust parameters of the model).
Sharma does not explicitly disclose receiving measured flow data representing measurements of flow in the vessel segment; and adjusting the OD model of the remainder of the vasculature based on a comparison of the simulated flow data to the measured flow data.
However, Taylor discloses blood flow models (abstract) and teaches receiving measured flow data representing measurements of flow in the vessel segment (Para 27); and adjusting the OD model of the remainder of the vasculature based on a comparison of the simulated flow data to the measured flow data (Para 27).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have disclosed what the clinician is using to make the adjustment as taught by Taylor, in the invention of Sharma, in order to more closely match the unknown actual blood flow and pressure in the patient (Taylor; Para 27).
Regarding claim 5, Sharma discloses receiving an input to update parameters of the OD model of the remainder of the vasculature (Para 16); and simulating flow in the vessel segment in near real-time (Para 51) using the second vascular system model including the reduced order model of the vessel segment coupled to the OD model of the remainder of the vasculature having the updated parameters (Para 16 and 51).
Regarding claim 6, Sharma discloses the updated parameters (Para 16) include a resistance, a capacitance, or an inductance of the OD model of the remainder of the vasculature (Para 22, 31, and Figure 4; the clinician can update the parameters which include at least the resistance).
Regarding claim 7, Sharma discloses the simulated flow estimates one or more hemodynamic characteristics of the remainder of the vasculature based on the updated parameters (Para 4, 21, and 48).
Regarding claim 8, Sharma discloses the simulated flow estimates a flow velocity, a wall shear stress, or a wall pressure of the vessel segment (Para 5 and 6).
Regarding claim 10, Sharma discloses the memory (Para 53); and wherein the one or more processors are further to generate simulated flow data representing flow in the vessel segment based on a second vascular system model including the reduced order model of the vessel segment coupled to the OD model of the remainder of the vasculature (Para 16, blood flow simulations can occur in specific segment and in the entirety of the vessel tree), and adjust the OD model of the remainder of the vasculature (Para 16, a clinician can adjust parameters of the model).
Sharma does not explicitly disclose receive measured flow data representing measurements of flow in the vessel segment, and adjust the OD model of the remainder of the vasculature based on a comparison of the simulated flow data to the measured flow data.
However, Taylor discloses blood flow models (abstract) and teaches receive measured flow data representing measurements of flow in the vessel segment (Para 27), and adjust the OD model of the remainder of the vasculature based on a comparison of the simulated flow data to the measured flow data (Para 27).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have disclosed what the clinician is using to make the adjustment as taught by Taylor, in the invention of Sharma, in order to more closely match the unknown actual blood flow and pressure in the patient (Taylor; Para 27).
Regarding claim 11, Sharma discloses an input device (Para 53) to receive an input to update parameters of the OD model of the remainder of the vasculature (Para 16), wherein the one or more processers are further to simulate flow in the vessel segment in near real-time (Para 51 and 53) using the second vascular system model including the reduced order model of the vessel segment coupled to the OD model of the remainder of the vasculature having the updated parameters (Para 16 and 51).
Regarding claim 13, Sharma discloses a non-transitory computer-readable medium storing instructions (Claim 21 and Para 53), which when executed by one or more processors of a system, cause the system to perform a method (Para 53 and Claim 21), comprising: receiving 3D data representing a vessel segment of a vasculature (Figure 2, element 202 and Para 17 and 19); determining a OD model of the vessel segment based on static fluid simulations of the vessel segment using the 3D data (Para 21 and 22, also see Figure 2, element 206 and Para 16); wherein the OD model includes a respective inductor (See Annotated Figure 4) and a respective pressure source (See annotated Figure 4) for each of a plurality of subsegments of the vessel segment; generating simulated flow data representing flow in the vessel segment based on a first vascular system model including a reduced order model of the vessel segment coupled to a OD model of a remainder of the vasculature (Para 16, blood flow simulations can occur in specific segment and in the entirety of the vessel tree), wherein the reduced order model represents flow in the vessel segment in real-time (Para 4 and 51), and wherein the reduced order model is based on the 0D model of the vessel segment (See Para 22); and adjusting the OD model of the remainder of the vasculature (Para 16, a clinician can adjust parameters of the model).
Sharma does not explicitly disclose wherein the OD model includes a respective inductor and a respective pressure source for each of a plurality of subsegments of the vessel segment.
However, Dedroog discloses a lumped parameter model (i.e. 0D model) that models hemodynamic stimulation of the circulatory system (Abstract) and teaches the OD model includes a respective inductor (Figure 4 and Para 66) and a respective pressure source (Figure 4, element 270 and 272) for each of a plurality of subsegments of the vessel segment (Para 66).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have included an inductor and power source as taught by Dedroog, in the invention of Sharma, in order to model the circulation using electrical components in a lumped model (Dedroog; Para 66 and claim 3).
Sharma does not explicitly disclose receiving measured flow data representing measurements of flow in the vessel segment; and adjusting the OD model of the remainder of the vasculature based on a comparison of the simulated flow data to the measured flow data.
However, Taylor discloses blood flow models (abstract) and teaches receiving measured flow data representing measurements of flow in the vessel segment (Para 27); and adjusting the OD model of the remainder of the vasculature based on a comparison of the simulated flow data to the measured flow data (Para 27).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have disclosed what the clinician is using to make the adjustment as taught by Taylor, in the invention of Sharma, in order to more closely match the unknown actual blood flow and pressure in the patient (Taylor; Para 27).
Regarding claim 14, Sharma discloses generating a set of boundary conditions of the vessel segment based on a second vascular system model including the OD model of the vessel segment coupled to the OD model of the remainder of the vasculature (Para 16, 20, and 27 the boundary conditions are generated based on the segmentations of the vessel and the overall vessel tree); and generating the reduced order model of the vessel segment based on transient fluid simulations of the vessel segment using the set of boundary conditions (Para 16 and 22-23; the reduced order model is generated based on flow simulations and the clinician can provide feedback to change the level of modeling of the circulation model), wherein the reduced order model represents flow in the vessel segment in real-time (Para 4 and 51).
Regarding claim 15, Sharma discloses the set of boundary conditions includes a pressure profile or a flow profile of the vessel segment (Para 6, 23, and 27).
Regarding claim 16, Sharma discloses the vessel segment includes an inlet and a plurality of outlets (See Figure 4 that shoes an inlet from the ascending aorta and a plurality of outlets with the coronary vascular beds, Para 23), and wherein the reduced order model of the vessel segment computes pressure at the plurality of outlets (Para 23 and 32).
Regarding claim 17, Sharma discloses receiving an input to update parameters of the OD model of the remainder of the vasculature (Para 16); and simulating flow in the vessel segment in real-time (Para 51) using the first vascular system model including the reduced order model of the vessel segment coupled to the OD model of the remainder of the vasculature having the updated parameters (Para 16 and 51).
Regarding claim 18, Sharma discloses the updated parameters (Para 16) include a resistance, a capacitance, or an inductance of the OD model of the remainder of the vasculature (Para 22, 31, and Figure 4; the clinician can update the parameters which include at least the resistance).
Regarding claim 19, Sharma discloses the simulated flow estimates one or more hemodynamic characteristics of the remainder of the vasculature based on the updated parameters (Para 4, 21, and 48).
Regarding claim 20, Sharma discloses the simulated flow estimates a flow velocity, a wall shear stress, or a wall pressure of the vessel segment (Para 5 and 6).
Regarding claim 21, Sharma discloses a system (Abstract), comprising: a memory (Para 53) to receive 3D data representing a vessel segment of a vasculature (Para 18 and 53) and one or more processors to determine a OD model of the vessel segment based on static fluid simulations of the vessel segment using the 3D data (Para 21 and 22, also see Figure 2, element 206 and Para 16); wherein the OD model includes a respective inductor (See Annotated Figure 4) and a respective pressure source (See annotated Figure 4) for each of a plurality of subsegments of the vessel segment, generate simulated flow data representing flow in the vessel segment based on a first vascular system model including the reduced order model of the vessel segment coupled to the OD model of the remainder of the vasculature (Para 16, blood flow simulations can occur in specific segment and in the entirety of the vessel tree), wherein the reduced order model represents flow in the vessel segment in real-time (Para 4 and 51), and wherein the reduced order model is based on the 0D model of the vessel segment (See Para 22); and adjust the OD model of the remainder of the vasculature (Para 16, a clinician can adjust parameters of the model).
Sharma does not explicitly disclose wherein the OD model includes a respective inductor and a respective pressure source for each of a plurality of subsegments of the vessel segment.
However, Dedroog discloses a lumped parameter model (i.e. 0D model) that models hemodynamic stimulation of the circulatory system (Abstract) and teaches the OD model includes a respective inductor (Figure 4 and Para 66) and a respective pressure source (Figure 4, element 270 and 272) for each of a plurality of subsegments of the vessel segment (Para 66).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have included an inductor and power source as taught by Dedroog, in the invention of Sharma, in order to model the circulation using electrical components in a lumped model (Dedroog; Para 66 and claim 3).
Sharma does not explicitly disclose receive measured flow data representing measurements of flow in a vessel segment of a vasculature, and adjust the OD model of the remainder of the vasculature based on a comparison of the simulated flow data to the measured flow data.
However, Taylor discloses blood flow models (abstract) and teaches receive measured flow data representing measurements of flow in a vessel segment of a vasculature (Para 27), and adjust the OD model of the remainder of the vasculature based on a comparison of the simulated flow data to the measured flow data (Para 27).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have disclosed what the clinician is using to make the adjustment as taught by Taylor, in the invention of Sharma, in order to more closely match the unknown actual blood flow and pressure in the patient (Taylor; Para 27).
Regarding claim 22, Sharma discloses the memory is further to receive 3D data representing the vessel segment (Figure 2, element 202 and Para 17 and 19), and wherein the one or more processors are further to generate a set of boundary conditions of the vessel segment based on a second vascular system model including the OD model of the vessel segment coupled to the OD model of the remainder of the vasculature Para 16, 20, and 27 the boundary conditions are generated based on the segmentations of the vessel and the overall vessel tree), and generate the reduced order model of the vessel segment based on transient fluid simulations of the vessel segment using the set of boundary conditions (Para 16 and 22-23; the reduced order model is generated based on flow simulations and the clinician can provide feedback to change the level of modeling of the circulation model).
Regarding claim 23, Sharma discloses an input device (Para 53) to receive an input to update parameters of the OD model of the remainder of the vasculature (Para 16), and wherein the one or more processers are further to simulate flow in the vessel segment in near real-time (Para 51 and 53) using the first vascular system model including the reduced order model of the vessel segment coupled to the OD model of the remainder of the vasculature having the updated parameters (Para 16 and 51).
Regarding claim 24, Sharma discloses a medical scanner (Para 17 and 53) to generate the measured flow data (Para 17).

Response to Arguments
Applicant’s arguments have been fully considered but are moot because the new ground of rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. NPL Shuji et al. recites limitations pertinent to the lumped circulatory model.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYA ZIAD BAKKAR whose telephone number is (313)446-6659.  The examiner can normally be reached on 7:30 am - 5:00 pm M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on (571) 272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AYA ZIAD BAKKAR/
Examiner, Art Unit 3792


/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792